                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

    DAVID GOWEY,                                      )
                                                      )        Case No. 3:19-cv-45
               Plaintiff,                             )
                                                      )        Judge Travis R. McDonough
    v.                                                )
                                                      )        Magistrate Judge H. Bruce Guyton
    TRUE GRIP & LIGHTING, INC.                        )
                                                      )
               Defendant.                             )


                                     MEMORANDUM AND ORDER


              Before the Court is the parties’ joint motion for approval of settlement of claims under

the Fair Labor Standards Act (“FLSA”) (Doc. 99).

         I.      BACKGROUND

              Plaintiff filed this action on February 1, 2019, alleging that Defendants True Grip &

Lighting, Inc. (“True Grip”) and Nascar Productions, LLC violated the FLSA by failing to

adequately compensate him for overtime hours he worked while employed by Defendants.1 (See

Doc. 1, at 5.) The parties extensively litigated this action through discovery, mediation, and

summary judgment, and the Court conducted a pretrial conference on June 14, 2021. (See Doc.

98). On June 23, 2021, Plaintiff and True Grip filed a notice of settlement with the Court (Doc.

96), and the Court gave them up to and including July 14, 2021, to file their settlement

paperwork. (Doc. 97.) Accordingly, the parties have now filed their settlement agreement with

the Court, pursuant to which Defendant True Grip agrees to pay Plaintiff a total of $55,000.00 to




1
 The Court granted summary judgment in favor of Nascar Productions, LLC and dismissed
Plaintiff’s claim against it on February 12, 2021. (Doc. 83.)
resolve his claims. (See Doc. 100-1, at 1–2.) True Grip agreed to pay Plaintiff $40,000, with an

additional $15,000 representing fees and expenses paid to his attorneys. (Id. at 2.) Pursuant to

the agreement, Plaintiff will release all claims related to this dispute against True Grip. (Id.)

   II.      STANDARD OF REVIEW

         In reviewing an FLSA settlement, courts scrutinize the proposed settlement to determine

whether the settlement is a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Thompson v. United Stone, LLC, No. 1:14-CV-224, 2015 WL 867988, at *1 (E.D.

Tenn. Mar. 2, 2015) (citing Lynn’s Food Store, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982)).

         An award of attorneys’ fees and costs to Plaintiff’s counsel must be “reasonable under the

circumstances.” Rawlings v. Prudential-Bache Props., Inc., 9 F.3d 513, 516 (6th Cir. 1993).

The Court “must make sure that counsel is fairly compensated for the amount of work done as

well as for the results achieved.” Id. Two methods may be used, the percentage-of-the-fund

method and the lodestar method, and the Court must consider which method is more appropriate

for the particular case. Id. The lodestar method calculates the number of hours reasonably

expended by a reasonable hourly rate, while the percentage-of-the-fund method better accounts

for the attorneys’ success. Id.

         Courts often also consider the following factors: “(1) the value of the benefit rendered to

the plaintiff class; (2) the value of the services on an hourly basis; (3) whether the services were

undertaken on a contingent fee basis; (4) society’s stake in rewarding attorneys who produce

such benefits in order to maintain an incentive to others; (5) the complexity of the litigation; and

(6) the professional skill and standing of counsel involved on both sides.” Moulton v. U.S. Steel




                                                 2
Corp., 581 F.3d 344, 352 (6th Cir. 2009) (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th

Cir. 1996)).

   III.      ANALYSIS

          The Court FINDS that the proposed settlement of $40,00.00 in backpay and liquidated

damages for Plaintiff’s uncompensated overtime work is a fair and reasonable resolution of a

bona fide dispute. The Court further FINDS that attorney’s fees and costs of $15,000.00 are

reasonable and appropriate under the circumstances. Accordingly, the motion (Doc. 99) is

GRANTED, and the settlement agreement (Doc. 100-1) is APPROVED. The Court will

DISMISS WITH PREJUDICE this action.

   IV.       CONCLUSION

          For the reasons above, the Court GRANTS the motion (Doc. 99) and hereby:

   1. APPROVES the settlement agreement for an amount of $40,000.00 of backpay and
      liquidated damages for Plaintiff’s uncompensated overtime work, to be disbursed as
      provided in the agreement;
   2. AWARDS reasonable attorney’s fees and expenses to Plaintiff’s counsel in the amount
      of $15,000.00; and
   3. DISMISSES this action WITH PREJUDICE.

          AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                3
